            Case 1:16-cv-03391-PAE Document 133 Filed 09/18/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

    SCOTT BLAIR,

            Plaintiff,

       v.                                                 Case No. 1:16-cv-03391-PAE

    ALSTOM TRANSPORTATION, INC.
    AND KAWASAKI RAIL CAR, INC.,

       Defendants.


    PLAINTIFF’S OBJECTIONS TO DEFENDANT KAWASAKI RAIL CAR, INC.’S BILL
                                 OF COSTS

        Defendant Kawasaki Railcar, Inc. (“Defendant”) seeks to recover $15,625.56 in costs from

Plaintiff Scott Blair (“Plaintiff”) following entry of judgment in this case (Dkt. #131). Plaintiff

objects to Defendant’s requests to the extent they impermissibly include costs for deposition

transcripts from inter partes review proceedings before the Patent Trial and Appeal Board.

Accordingly, Plaintiff respectfully requests that the Court deny Defendant’s request for $2353.85,

the cost of these transcripts (Dkt. #132, at 3-4).1

        This Court and others have held that costs from IPR proceedings are not taxable by the

Clerk. See, e.g., Hockeyline, Inc. v. STATS LLC, No. 13-CV-1446, 2017 WL 1743022, at *8-9

(S.D.N.Y. Apr. 27, 2017); Credit Acceptance Corp. v. Westlake Servs., LLC, No. CV 13-01523

SJO, 2016 U.S. Dist. LEXIS 181618, at *11 (C.D. Cal. Jan. 5, 2016); Clearlamp, LLC v. LKQ

Corp., No. 12 Civ. 2533, 2016 WL 7013478, at *1 (N.D. Ill. Nov. 30, 2016). In Hockeyline, this

Court denied the prevailing party’s request for costs incurred in connection with the IPR review.




1
 Defendant seeks $786.45 for the deposition transcript of Lowell Malo, and $1138.80 and $428.60
for deposition transcripts of Joseph Zicherman (Dkt. #132, at 3-4).

                                                      1
         Case 1:16-cv-03391-PAE Document 133 Filed 09/18/20 Page 2 of 4




2017 WL 1743022, at *8-9. In holding that fees paid in connection with IPRs are not taxable, the

Court rejected the prevailing party’s assertion that the litigation had “shifted” to the PTAB and the

IPR was a “substitute for the district court proceeding.” Id. at *8. As the Court explained:

       The Court disagrees that the litigation “shifted” to PTAB; PTAB merely determined
       the validity of Hockeyline’s patent, and this Court remained the adjudicator of the
       infringement suit. Moreover, “absent explicit statutory or contractual authorization
       for the taxation of the [litigant’s expenses] as costs, federal courts are bound by the
       limitations set out in [28 U.S.C. § 1920].” Crawford Fitting Co. v. J. T. Gibbons,
       Inc., 482 U.S. 437, 445 (1987).

Id. Local Rule Civil Rule 54.1(c) further limits costs for depositions to those “used or received

in evidence at the trial” or “used by the Court in ruling on a motion for summary judgment or

other dispositive substantive motion.” Ramos v. City of N.Y., No. 15 CIV. 6085, 2019 WL

3254964, at *2 (S.D.N.Y. July 21, 2019) (emphasis added).

       Defendant’s request to recover $2353.85 for the cost of deposition transcripts used solely

in the IPR proceedings is improper. These transcripts were never used in any proceeding in this

Court, nor were they used by the Court in any ruling on any motion. See id. The deposition

transcripts all relate specifically to the IPR proceedings and are, e.g., directed to standards (the

“broadest reasonable interpretation” standard for claim construction and invalidation by a

preponderance of the evidence) unique to the IPR context and inapplicable to the district court

litigation. Further, as in Hockeyline, the litigation never “shifted” to the PTAB nor was the IPR a

“substitute for the district court proceeding”; rather, the “PTAB merely determined the validity of

[Plaintiff’s] patent, and this Court remained the adjudicator of the infringement suit.” 2017 WL

1743022, at *8. Defendant’s assertion that the transcripts were “necessarily obtained for use in

this case pursuant to 28 U.S.C. § 1920(2)” is without merit.

       For these reasons, Plaintiff asks that the Court deny Defendant’s request for $2353.85

relating to the IPR proceedings.



                                                 2
        Case 1:16-cv-03391-PAE Document 133 Filed 09/18/20 Page 3 of 4




Dated: September 18, 2020           Respectfully submitted,

                                    s/ Dariush Keyhani
                                    Dariush Keyhani
                                    Keyhani LLC
                                    1050 30th Street NW
                                    Washington, DC 20007
                                    Telephone: (202) 748-8950
                                    Fax: (202) 318-8958
                                    dkeyhani@keyhanillc.com
                                    Attorneys for Plaintiff




                                       3
         Case 1:16-cv-03391-PAE Document 133 Filed 09/18/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that Plaintiff’s Objections to Defendant Kawasaki Rail Car, Inc.’s Bill of

Costs was electronically filed on this September 18, 2020. Notice of this filing will be sent to all

parties and counsel of record by operation of the Court’s electronic filing system and the parties

may access this filing through the Court's system.


                                                      /s/Anya Engel
                                                      Anya Engel




                                                 4
